EXHIBIT 10.7
Contract No. 051555-00010-000 Amendment Number 10


AMENDMENT TO RAYONIER INVESTMENT AND SAVINGS PLAN FOR SALARIED EMPLOYEES ("the
Plan")


WHEREAS, Rayonier Inc. (the '·Employer" ) maintains the Rayonier Investment and
Savings Plan for Salaried Employees (the "Plan") for its employees;


WHEREAS, Rayonier Inc. has decided that it is in its best interest to amend the
Plan;


WHEREAS, Section 14.0l(b) of the Plan authorizes the Employer to amend the
selections under the Rayonier Investment and Savings Plan for Salaried Employees
Adoption Agreement.


NOW THEREFORE BE IT RESOLVED, that the Rayonier Investment and Savings Plan for
Salaried Employees Adoption Agreement is amended as follows. The amendment of
the Plan is effective as of 4-1-2020.
        




--------------------------------------------------------------------------------

EXHIBIT 10.7


1.The Adoption Agreement is amended to read:
INTERIM AMENDMENT #1


IN-PLAN ROTH CONVERSIONS (POST-2012 CONVERSIONS)



This Interim Amendment contains the elective provisions for implementing the
In-Plan Roth Conversion provisions set forth in Appendix B of the Plan. The
provisions under Appendix B of the Plan and under this Interim Amendment #1 are
designed as a good-faith amendment to implement the provisions under the
American Taxpayer Relief Act of 2012 (ATRA) effective for In-Plan Roth
Conversions made on or after January 1, 2013. If In-Plan Roth Conversions were
effective under the Plan prior to January 1, 2013, the pre-ATRA provisions must
be described under AA §6A-5(c) and the post- ATRA provisions must be described
under this Interim Amendment #1 . If In-Plan Roth Conversions are first
effective under the Plan on or after 1/112013, AA §6A-5(c) should not be
completed and only the provisions under this interim Amendment # I should be
completed. This Interim Amendment # I does not affect an In-Plan Roth
Conversion that was allowed under prior Plan provisions. (See Section B-1.01 of
the Plan.)
IAl-1 IN-PLAN ROTH CONVERSIONS. Unless elected under this AA §IA1-1, the Plan
does not permit a Participant to make an In-Plan Roth Conversion under the Plan.
To override this provision to allow Participants to make an In-Plan Roth
Conversion. subsection (a) must be checked.


        ☑ (a)
Effective date. Effective 4-1-2020 [not earlier than 111/2013], a Participant
may elect to convert all or any portion of his/her non-Roth vested Account
Balance to an In-Plan Roth Conversion Account.
[Note: The Plan must provide for Roth Deferrals under AA §6A-5 as of the
effective date designated in this subsection (a). An election under this
subsection (a) does not affect an In-Plan Roth Conversion that was allowed under
prior Plan provisions.]


☑(b)
In-Service Distribution. For a Participant to convert his/her eligible
contributions to Roth Deferrals through an In­ Plan Roth Conversion the
Participant need not be eligible to take a distribution from the Plan.


To over-ride this default provision to require a distributable event, complete
this subsection (b).


☑If this subsection (b) is checked, a Participant must be eligible for a
distribution of any amounts converted to Roth Deferrals through an In-Plan Roth
Conversion. Thus, only amounts that are eligible for distribution under AA §9 or
AA §10 are eligible for In-Plan Roth Conversion.


[Note: If this subsection (b) is not checked, a Participant may convert any or
all of the eligible contribution sources to Roth Deferrals through an In-Plan
Roth Conversion. ]
☐(c)
Contribution sources . An Employee may elect to make an In-Plan Roth Conversion
from all available contribution sources under the Plan.
To override this default provision to limit the contributions sources available
for In-Plan Roth Conversion. select the applicable contribution sources from
which an In-Plan Roth Conversion is available:


       ☐ (1) Salary Deferrals
      ☐ (2) Employer Contribution
      ☐ (3) Matching Contributions      ☐ (4) Safe Harbor Contributions      ☐
(5) QNECs and QMACs
       ☐(6) After- Tax·Contributions
        ☐ (7) Rollover Contributions
        ☐ (8) Describe :
[Note: Any contribution sources described in subsection (8) must be definitely
determinable and not subject lo Employer discretion.]


☑(d)
Limits applicable to In-Plan Roth Conversions. No special limits apply with
respect to In-Plan Roth Conversions. unless designated otherwise under this
subsection (d).


☐ (1)Roth conversions may only be made from contribution sources that are fully
vested (i.e.. 100% vested).
[Note: If an In-Plan Roth Conversion is permitted from partially -vested
sources, special rules apply for determining the vested percentage of such
amounts after conversion. See Section 7.11 of the Plan. ]


      ☐(2) A Participant may not make an In-Plan Roth Conversion of less than $
  (ma) not exceed $1.000).


      ☑(3) A Participant may not make an In-Plan Roth Conversion of any
outstanding loan amount .
[Note: If this (3) is not checked, a Participant may convert amounts that are
attributable to an outstanding loan, to the extent the loan relates to a
contribution source that is eligible for conversion under subsection (c) above.]


(4) Describe
[Note: Any selection in subsection (4) must be definitely determinable and not
subject to Employer discretion. ]



Version. V I . I0sub-4
Page 2



--------------------------------------------------------------------------------

EXHIBIT 10.7

☐(e)
Amounts available to pay federal and state taxes generated from an In-Plan Roth
Conversion. No special provisions apply to allow Participants to withdraw funds
to pay federal or state taxes generated from an In-Plan Roth Conversion except
as provided otherwise under this subsection (e).


          ☐ (1) ln-service distribution. If the Plan does not otherwise permit
an in-service distribution at the time of the In-Plan Roth Conversion and this
subsection ( 1) is checked, a Participant may elect to take an in-service
distribution solely to pay taxes generated from the In-Plan Roth Conversion to
the extent such in-service distribution would otherwise be permitted under
Section 8..1O of the Plan.
[Note: If this subsection (1) 1s checked, a Participant may take an in-service
distribution only to the extent such distribution would otherwise be permitted
under the provisions of Sect1on 8.10 of the Plan. Thus, for example. a
Participant may not take an in-service distribution of amount attributable to
Safe)" Deferrals (including any QNECs, QMACs or Safe Harbor contributions) prior
to age 59 1/2.]


☐ (2) Participant loan. Generally, a Participant may request a loan from the
Plan to the extent permitted under Section 13 and AA § B. However to the extent
a Participant loan is not otherwise allowed and this subsection (2) is selected.
a Participant may receive a Participant loan solely to pay taxes generated from
an In-Plan Roth Conversion.
[Note: If this subsection (2) is selected and Participant loans are not
otherwise authorized under the Plan, any Participant loan made pursuant lo this
subsection (2) will be made in accordance with the default loan polic1 described
in Sectio11 13.]




☐(f)
Distribution from In-Plan Roth Conversion Account. Distributions from the
In-Plan Roth Conversion Account will be permitted at the same time as permitted
for Roth Deferrals. as set forth under AA § I 0-1 , unless designated
otherwise under this subsection (f). However. earlier distribution of certain
converted amounts may be required to the extent necessary to protect
distribution options that were available with respect to such converted amounts
prior to the In-Plan Roth Conversion.


☐ (1) In-service distributions will not be permitted from an In-Plan Roth
Conversion Account. However, as set forth in Section 3.03(f)(l)(iv) of the Plan,
a distribution must continue to be offered for any converted amounts as of the
earliest date a distribution would otherwise be permitted for such converted
amounts, without regard to the In-Plan Roth Conversion.
☐(2) An in-service distribution may be made from the In-Plan Roth Conversion
Account at any time.


☐ (3) Describe distribution options:
[Note: This subsection (f) may not be used to eliminate/e an in-service
distribution option that was otherwise available at the time of the In-Plan Roth
Conversion. Thus, for example, if a Participant is permitted to make an In-Plan
Roth Conversion of After -Tax Employee Contributions or Rollover Contributions,
and such contributions are eligible/ or immediate distribution at the time of
the In-Plan Roth Conversion, those amounts must continue to be available/or
distribution after the in-Plan Roth Conversion. To the extent a selection in
this subsection (f) results in an improper elimination of a distribution right,
the provisions of this subsection (f) will not apply.]




IAl-2


APPLICATION OF AMENDMENT. Pursuant to Section 5.01 of Revenue Procedure 2011-49.
the amendments under Appendix B of the Plan and under AA §IAl -1 have been
adopted by the Volume Submitter Sponsor on behalf of all adopting Employers.
This amendment supersedes any contrary provisions under the Plan. If the
Employer adopts this amendment by selecting an elective provision under AA
§IA1-1. the Employer (or other individual authorized to sign on behalf of the
Employer) must sign and date this amendment below. If the Employer is not
adopting the provisions of this amendment. the Employer need not sign this
amendment. The amendments under Appendix B of the Plan and under AA §IA l -1
apply to the signatory Employer and all Participating Employers under the Plan.


If the Employer has selected any elective provisions under AA §IA1-1 , the
Employer must execute this Interim Amendment . By signing this Interim
Amendment# I, the individual signing below represents that he/she is authorized
to sign on behalf of the Employer. This amendment applies to the signatory
Employer and all Participating Employers under the Plan.










Rayonier Inc(Name of Employer)/s/ Shelby PyattVP, HR and IT(Name of Authorized
Representative, Title)



Version. V I . I0sub-4
Page 2




--------------------------------------------------------------------------------

EXHIBIT 10.7






Contract No. 051555-0001-0000 Amendment Number 10
image011.jpg [image011.jpg]
EMPLOYER SIGNATURE PAGE




PURPOSE OF EXECUTION. This Signature Page is being executed for Rayonier
Investment and Savings Plan for Salaried Employees to effect:
☐ (a) The adoption of a new plan, effective [insert Effective Dale of Plan].
[Note: Date can be no earlier than the first day of the Plan Year in which the
Plan is adopted.]
□(b) The restatement of an existing plan, in order to comply with the
requirements of PPA. pursuant to Rev. Proc. 2011-49.
a.Effective date of restatement: . [Note: Date can be no earlier than January !
, 2007. Section 14.01(f){2) of Plan provides for retroactive effective dates for
all PP A provisions. Thus, a current effective dale may be used under this
subsection (l) without jeopardizing reliance. ]
b.Name of plan(s) being restated:  _
c.The original effective date of the plan( ) being restated:  
☑ (c)  An amendment or restatement of the Plan (other than to comply with PPA).
If this Plan is being amended, a snap-on amendment may be used to designate the
modifications to the Plan or the updated pages of the Adoption Agreement may be
substituted for the original pages in the Adoption Agreement. All prior Employer
Signature Pages should be retained as part of this Adoption Agreement .
i.Effective Date(s) of amendment/restatement: 4- l--2020 _
(2)Name of plan being amended/restated: Ravonier Investment and Savings Plan for
Salaried Emplovees
(3)The original effective date of the plan being amended/restated=: 3- l-19 9 4
- - - - - - - - - - - - -- - -
(4)If Plan is being amended, identify the Adoption Agreement section(s) being
amended: Interim Amendment #1 - add the In-Plan Roth Conversion provision to the
Plan.


VOLUME SUBMITTER SPONSOR INFORMATION. The Volume Submitter Sponsor (or
authorized representative) will inform the Employer of any amendments made to
the Plan and will notify the Employer if it discontinues or abandons the Plan.
To be eligible to receive such notification. the Employer agrees to notify the
Volume Submitter Sponsor (or authorized representative) of any change in
address. The Employer may direct inquiries regarding the Plan or the effect of
the Favorable IRS Letter to the Volume Submitter Sponsor (or authorized
representative) at the following location:
Name of Volume Submitter Sponsor (or authorized representative): Massachusetts
Mutual Life Insurance Companv
Address: 1295 State Street Springfield. MA 011 11-0001
Telephone number: ,.(800)) 309 -3539 ­
IMPORTANT INFORMATION ABOUT THIS VOLUME SUBMITTER PLAN. A failure to properly
complete the elections in this Adoption Agreement or to operate the Plan in
accordance with applicable law may result in disqualification of the Plan. The
Employer may rely on the Favorable IRS Letter issued by the National Office of
the Internal Revenue Service to the Volume Submitter Sponsor as evidence that
the Plan is qualified under Code §40 I (a). to the extent provided in Rev. Proc.
2011-49. The Employer may not rely on the Favorable IRS Letter in certain
circumstances or with respect to certain qualification requirements , which are
specified in the Favorable LRS Letter issued with respect to the Plan and in
Rev. Proc. 2011-49. In order to obtain reliance in such circumstances or with
respect to such qualification requirements, the Employer must apply to the
office of Employee Plans Determinations of the Internal Revenue Service for a
determination letter. See Section 1.66 of the Plan.
By executing this Adoption Agreement the Employer intends to adopt the
provisions as set forth in this Adoption Agreement and the related Plan
document. By signing this Adoption Agreement, the individual below represents
that he/she has the authority to execute this Plan document on behalf of the
Employer. This Adoption Agreement may only be used in conjunction with Basic
Plan Document #04. The Employer understands that the Volume Submitter Sponsor
has no responsibility or liability regarding the suitability of the Plan for the
Employer's needs or the options elected under this Adoption Agreement. It is
recommended that the Employer consult with legal counsel before executing this
Adoption Agreement.



Rayonier Inc.(Name of Employer)/s/ Shelby PyattVP, HR and IT(Name of Authorized
Representative, Title)








Version: VI .J 0sub-4
Page 4

